Case: 1:13-cv-09116 Document #: 578 Filed: 11/05/19 Page 1 of 1 PageID #:12796

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

National Collegiate Athletic Association
Student−Athlete Concussion Injury Litigation, et al.
                                                          Plaintiff,
v.                                                                     Case No.:
                                                                       1:13−cv−09116
                                                                       Honorable John Z.
                                                                       Lee
National Collegiate Athletic Association
                                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 5, 2019:


        MINUTE entry before the Honorable John Z. Lee:Status hearing held on 11/5/19.
For the reasons stated on the record, the Court hereby finds the Effective Date under the
terms of the Class Settlement Agreement to be November 18, 2019. Motion for the
imposition of appeal bond against Appellant McIlwain, LLC/Timothy J. McIlwain [565]
is denied as moot. Status hearing set for 2/5/20 at 9:00 a.m.Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
